COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joel A. Stolarski and Ellen C. Stolarski v. Ronald Belden, Individually
                          and on Behalf of RBLB II, Inc. D/B/A Belden Automotive and Tire
                          and Texas RLB Investments, L.P.

Appellate case number:    01-14-00266-CV

Trial court case number: 2011-CI-10586

Trial court:              73rd District Court of Bexar County

        On July 21, 2014, the parties filed a Joint Motion to Abate Appellate Deadlines Pending
Execution of Settlement Documents and Motion to Dismiss Appeal. We decline to abate the
appeal in its entirety, however all currently pending appellate deadlines, including the due date
for the reporter’s record, are suspended until August 15, 2014. If no joint or agreed motion to
dismiss is filed by that date, we will issue an order on August 18, 2014 establishing new
deadlines. See TEX. R. APP. P. 2. It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: July 24, 2014